ali

FILED

UNITED sTATEs DISTRICT coURT MAYD_’U,’t ;`;;;k,uptcy
FoR THE DISTR!CT oF CoLUMmA §°*;§‘t‘§$d§ihe'§i;j,ict 0, C,,,um,,,,
Tamra Foggy, )
)
Plain¢iff, )
)
v. § C1v1l Act10n No.:  )t‘ 1 
United States Navy et al., )
)
Defendants. )
MEMoRANDIJM 0PIN10N

The plaintiff has filed an application to proceed without prepayment of fees and a pro se
complaint. The application will be granted and the complaint will be dismissed.

In her complaint, the plaintiff states that she is suing for

Termination of my life. To be medically killed. . . . Court must force hospital(s)

open and block the Federal Bureau of Investigations [sic], United States Secret

Service, U.S. Marshals, U.S. Customs, police levels, CSI and any not mentioned

excluding: the Pentagon, Army, Navy, Air Force, Marines . . . Court must have

my life terminated within 6 months. No women allowed. No women allowed.

No Black Panthers allowed.
Compl. at 1-2 (the first page of the complaint is not numbered, and the Court adopts the
plaintifF s numbering system). Plaintiff also states that some of her organs were removed
without her knowledge, id. at 3, and she mentions an adoption of her son that she wants unsealed,
id. at 2.

The complaint appears to be based on "fantastic or delusional scenarios" warranting

summary dismissal. Neilzke v, Williams, 490 U.S. 319, 327-28 (1989) (deterrnining that courts

have the "unusual power to pierce the veil of the complaint’s factual allegations and dismiss

those claims whose factual contentions are clearly baseless"). Thus, the complaint will be
dismissed under 28 U.S.C. § l9l5(e)(2)(B)(z`) (requiring dismissal of frivolous complaints).

A separate order accompanies this memorandum opinion.

 
     

Date: Cl`~/’/*A:(/ / "// LO’O States District Judge